38 F.3d 759
McDERMOTT, INC., Plaintiff-Appellee, Cross-Appellant,v.Clyde IRON, et al., Defendants,AmClyde, A Division of AMCA International, Inc., and RiverDon Casting Ltd., Defendants-Appellants, Cross-Appellees.
No. 91-2246.
United States Court of Appeals,Fifth Circuit.
Nov. 10, 1994.

Robert E. Couhig, Jr., Thomas O'Brien, Karen L. Lewis, Adams & Reese, New Orleans, LA, for AmClyde, et al.
R. Jeffrey Bridger, Rockne L. Moseley, Arden J. Lea, Lea, Plavnicky & Moseley, New Orleans, LA, for appellee.
Appeals from the United States District Court for the Southern District of Texas;  George A. Kelt, Jr., United States Magistrate Judge.
ON REMAND FROM THE UNITED STATES SUPREME COURT
Before HIGGINBOTHAM and DUHE, Circuit Judges, and HARMON,* District Judge.
PER CURIAM:


1
The Supreme Court has reversed the judgment of this court and remanded the case for further proceedings consistent with its opinion, --- U.S. ----, 114 S.Ct. 1461, 128 L.Ed.2d 148.   We, in turn, remand this case to the district court for further proceedings consistent with the opinion of the Supreme Court.


2
REMANDED.



*
 District Judge of the Southern District of Texas, sitting by designation